Citation Nr: 0512233	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  04-32 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there is clear and unmistakable error in the 
September 7, 1955, rating decision, which denied service 
connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.  In the decision, the RO concluded 
that the veteran had not raised a valid claim of clear and 
unmistakable error in a prior decision of September 7, 1955, 
which denied service connection for residuals of a head 
injury.   


FINDINGS OF FACT

1.  The veteran has raised a valid claim of clear and 
unmistakable error in the September 7, 1955, rating decision 
which denied service connection for residuals of a head 
injury.  

2.  The September 7, 1955, decision, which denied service 
connection for residuals of a head injury, was not in 
accordance with the existing law and regulations and was not 
based on all evidence which was of record at that time.


CONCLUSION OF LAW

The September 7, 1955, decision, which denied service 
connection for residuals of a head injury, contains clear and 
unmistakable error; accordingly, service connection for 
residuals of a head injury is warranted.  38 C.F.R. 
§ 3.105(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, and his representative, contend that the RO 
erred by concluding that the September 7, 1955, decision, 
which denied service connection for residuals of a head 
injury, did not contain clear and unmistakable error.  The 
veteran contends that the evidence which was of record at 
that time showed that he had aggravated a head injury during 
service when he was hit in the head by the wing of a plane.  
He asserts that if the rating board had properly applied the 
then-existing law to the evidence which was of record at that 
time, service connection would have been granted for 
residuals of a head injury.  

The Board has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the evidence in this matter, and for the 
following reasons and bases, it is the decision of the Board 
that the September 7, 1955, decision, which denied service 
connection for residuals of a head injury, contains clear and 
unmistakable error and, accordingly, service connection for 
residuals of a head injury is warranted.  The reasons follow.

In the September 7, 1955, decision, the RO denied service 
connection for residuals of a head injury.  The evidence 
which was of record at that time included the veteran's 
service medical records.  In the decision, the RO provided 
the following reasons for its decision to deny service 
connection for residuals of a head injury: 

Service records show that veteran 
suffered compound comminuted fracture of 
the skull in 1939, when he was involved 
in an automobile accident.  Report of 
induction examination made on 8-18-42 
shows notation of: "Old fracture 
deformity of anterior skull, no 
symptoms."  Service records failed to 
show any further injury or disease during 
service which would have aggravated this 
pre-existing condition.

Later in September 1955, the veteran was notified of the 
denial of his claim and of his right to file an appeal, 
however, he did not do so.  Under the applicable law and 
regulations, previous determinations which are final and 
binding, including decisions regarding service connection, 
will be accepted as being correct in the absence of clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a).  

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently-developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993).  

The veteran contends that the evidence which was of record at 
that time showed that he had sustained a head injury in 
service which aggravated his pre-existing disorder.  He 
asserts that the rating decision incorrectly denied the claim 
because it failed to consider such evidence.  

The Board finds that the decision of September 1955, which 
denied service connection for residuals of a head injury was 
not based on all of the evidence which was then of record.  
As noted above, the RO stated that the service medical 
records failed to show any disease or injury in service which 
would have aggravated the pre-existing condition.  The Board 
finds, however, that such information was in fact in the 
service medical records.  

The report of an entrance examination conducted in October 
1942 shows that the defects noted included, "Old fracture 
deformity of anterior skull, no symptoms."  The veteran's 
service medical records for many years after are negative for 
references to headaches except for isolated incidents in 
September 1944 and January 1948.  Near the end of his period 
of service, however, the veteran began to report complaints 
of severe headaches and associated symptoms.  A September 15, 
1949, service record reflects that the veteran complained of 
headaches.  The diagnosis entered was "migraine, severe, 
cause undetermined."  It was noted that such was in the line 
of duty.  

A September 17, 1949, service record reflects that the 
veteran had headaches of 10 years duration which had gotten 
worse recently with syncope, nausea and vomiting.  It was 
noted that he had been discharged and re-enlisted in November 
1945 without any mention of a disability.  The examiner 
stated that except for continuing headaches, there was no 
remarkable occurrence until about one and one-half years 
prior, when the veteran struck his head on the wing of an F84 
without losing consciousness.  The veteran reported that 
approximately six months earlier, he began feeling numb and 
weak and would lose consciousness for several minutes.  He 
stated similar episodes had occurred two months earlier and 
five days earlier.  He also said that for the previous month 
he had severe frequent throbbing headaches and nausea and 
vomiting.  He reported having colonic movements of the right 
leg while driving the car.  

A September 19, 1949, service record also recounts a history 
of an injury due to hitting his head on the wing of a plane 
and mild headaches, which had become severe approximately one 
year prior.  A September 20, 1949, consultation sheet 
indicates that it was concluded that irritation of the 
osteotomy site was probably sufficient to account for the 
veteran's headaches.  

A September 20, 1949, record from the a service hospital 
reflects that the veteran recounted being in an automobile 
accident prior to service in 1939, but he said that his head 
never bothered him until the time he was required to wear 
garrison caps.  He said that the band across the forehead 
caused headaches which lasted a couple of days.  He also said 
that sometimes the headache lasted until he passed out.  He 
recounted that he had noticed having headaches for about one 
year.  He also recounted that he had been hit in the back of 
the head by a taxiing plane one year and a half earlier, and 
he felt this might have some bearing on his headaches.  A 
September 29, 1949, service record from the Oliver Hospital 
reflects that the final diagnosis was observation, medical 
(observed because of headaches).  It was specifically stated 
that this was in the line of duty.  

An October 1949 service record shows that the veteran had a 
skull fracture prior to service but "[w]as free of any 
disability until a short time ago when required to wear a 
garrison cap."  It was noted that an EEG found a low voltage 
fast record which was interpreted as being abnormal and 
suggestive of frontal lobe irritation.  The diagnosis was 
observation, medical for headaches.  It was again noted that 
the diagnosis was in the line of duty.  

In March 2005, the veteran and his wife provided testimony 
before the undersigned regarding the veteran's claim for 
clear and unmistakable error.  They summarized the veteran's 
experiences in service, as how they related to his headaches, 
and why they felt that the veteran's condition was aggravated 
during his service.

In reviewing the service medical records, the Board notes 
that they clearly demonstrate an increase in the severity of 
symptomatology of the pre-existing head injury.  Two 
different factors in service were noted as possible causes, 
including an injury to the head when hit by the wing of a 
taxiing plane, and irritation of the injury due to the 
garrison cap worn in service.  The increase in severity was 
sufficient to warrant a lengthy period of hospitalization, in 
spite of the fact that they had apparently not required any 
significant treatment during the preceding seven years of 
service.  The Board finds that the RO did not consider this 
evidence in the September 7, 1955, decision.  The Board 
further finds that if this evidence had been considered, it 
would have resulted in the allowance of the veteran's claim 
for service connection.  Accordingly, the Board concludes 
that the September 7, 1955, decision, which denied service 
connection for residuals of a head injury, contains clear and 
unmistakable error and that service connection for residuals 
of a head injury is warranted.

The Board notes that it appreciated the veteran's and his 
spouse's very credible testimony at the March 2005 hearing.


ORDER

The decision of September 7, 1955 which denied service 
connection for residuals of a head injury contains clear and 
unmistakable error.  Accordingly, service connection for 
residuals of a head injury is granted subject to provisions 
governing the payment of monetary benefits.



_____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


